Wright, J.
Action to recover for work and labor per-. *543formed for the defendants. Both were served and appeared by their attorney, Belknap, and demurred ■ to the petition. This demurrer was not disposed of, but at the same term, the record recites: “This day came plaintiffs by Rankin & Miller, their attorneys, and Belknap for the defendant Conn., and by agreement plaintiffs are to have a judgment against defendants for the sum of,” &c. Then follows a judgment against both defendants. Defendant Timberman afterwards appeared and filed a demurrer and answer to the petition. No action was taken thereon and he appeals from the judgment, thus entered, as plaintiffs claim, by agreement.
Meld, That under the circumstances, this court would presume that the District Court had sufficient authority for entering the judgment. That though the attorney Belknap, did appear for the defendant Conn, this does not rebut the presumption that he also appeared for the other defendant, or that Timberman appeared either in person or by another attorney, and that in the absence of some showing we will presume that the requisite agreement was made to appear in some proper form, and that the court correctly ordered the judgment.
Judgment affirmed.